Opinion by
Judge Pryor :
As this case must go back for a new trial, it is not necessary and perhaps improper to discuss the testimony upon which the conviction was had. Instruction No. 2 given at the instance of the commonwealth as we find it in the record is clearly erroneous.
The appellant may be guilty although he was ignorant of the poisonous character of the drug he was administering, but in such a state of case in order to produce a conviction it must appear that he was giving the drug with a wicked or evil purpose. If his object was to excite the animal passions of the unfortunate girl or to injure her person by giving her the dose, he is guilty, but if he did not know it was poisonous or had no evil intent in view in administering it, he is not guilty.
Judgment reversed.